                  Case 2:20-cv-02218-MWF-AGR Document 17 Filed 09/08/20 Page 1 of 10 Page ID #:122



                           .$5$ / -$66< %DU 1R 
                            /,77/(5 0(1'(/621 3&
                            :HVW WK 6WUHHW
                            UG )ORRU
                           /RV $QJHOHV &$ 
                            7HOHSKRQH 
                           )D[ 1R 
                           -())5(< - 0$11 %DU 1R 
                            /,77/(5 0(1'(/621 3&
                           7UHDW 7RZHUV
                             7UHDW %RXOHYDUG
                           6XLWH 
                            :DOQXW &UHHN &$ 
                           7HOHSKRQH 
                            )DFVLPLOH 
                   
                            $WWRUQH\V IRU 'HIHQGDQW
                          :$/0$57 ,1&
                  
                                                 817,(' 67$7(6 ',675,&7 &2857
                                               &(175$/ ',675,&7 2) &$/,)251,$
                         .,0, )5<*$'%(55<                        &DVH 1R FY0:) $*5[
                                         3ODLQWLII                >352326('@ 67,38/$7('
                                                                     3527(&7,9( 25'(5
                               Y
                                                                     &RPSODLQW )LOHG -DQXDU\  
                         :$/0$57 ,1& D FRUSRUDWLRQ
                           DQG '2(6  WKURXJK  LQFOXVLYH
                  
                                           'HIHQGDQWV
                  
                               )RU JRRG FDXVH VKRZQ WKH &RXUW KHUHE\ HQWHUV WKH IROORZLQJ 6WLSXODWHG 3URWHFWLYH
                         2UGHU
                                    7KLV &RQILGHQWLDOLW\ 2UGHU VKDOO JRYHUQ WKH GLVFORVXUH RI PDWHULDOV
                         GHVLJQDWHG DV &RQILGHQWLDO 0DWHULDO LQ WKLV OLWLJDWLRQ &RQILGHQWLDO 0DWHULDO DV XVHG LQ
                         WKLV 2UGHU VKDOO UHIHU WR DQ\ GRFXPHQW RU LWHP GHVLJQDWHG DV &RQILGHQWLDO RU +LJKO\
                         &RQILGHQWLDO ± $WWRUQH\V¶ (\HV 2QO\ LQFOXGLQJ EXW QRW OLPLWHG WR GRFXPHQWV RU LWHPV
                         SURGXFHG GXULQJ GLVFRYHU\ DOO FRSLHV WKHUHRI DQG WKH LQIRUPDWLRQ FRQWDLQHG LQ VXFK
                         PDWHULDO
                                    &RQILGHQWLDO 0DWHULDO DV XVHG LQ WKLV 2UGHU FRQVLVWV RI WKH IROORZLQJ
LITTLER M EN           .
      633 West
          63rd
    Los Angeles
         213.44            67,38/$7(' 3527(&7,9( 25'(5                      &DVH 1R FY0:) $*5[
                  Case 2:20-cv-02218-MWF-AGR Document 17 Filed 09/08/20 Page 2 of 10 Page ID #:123



                          PDWHULDOV DQG FDWHJRULHV RI PDWHULDOV
                                       D     0DWHULDOV UHODWLQJ WR DQ\ SULYLOHJHG FRQILGHQWLDO RU QRQSXEOLF
                          LQIRUPDWLRQ LQFOXGLQJ EXW QRW OLPLWHG WR WUDGH VHFUHWV UHVHDUFK GHVLJQ GHYHORSPHQW
                          ILQDQFLDO WHFKQLFDO PDUNHWLQJ SODQQLQJ SHUVRQDO RU FRPPHUFLDO LQIRUPDWLRQ DV VXFK
                          WHUPV DUH XVHG LQ WKH )HGHUDO 5XOHV RI &LYLO 3URFHGXUH DQG DQ\ DSSOLFDEOH FDVH ODZ
                          LQWHUSUHWLQJ 5XOH  F  *  FRQWUDFWV SURSULHWDU\ LQIRUPDWLRQ YHQGRU DJUHHPHQWV
                          SHUVRQQHO ILOHV FODLPOLWLJDWLRQ LQIRUPDWLRQ RU FHUWDLQ SROLFLHV DQG SURFHGXUHV
                                       E     0DWHULDOV FRQWDLQLQJ FRUSRUDWH WUDGH VHFUHWV QRQSXEOLF UHVHDUFK DQG
                          GHYHORSPHQW GDWD SULFLQJ IRUPXODV LQYHQWRU\ PDQDJHPHQW SURJUDPV FRQILGHQWLDO
                         EXVLQHVV LQIRUPDWLRQ QRW JHQHUDOO\ NQRZQ WR WKH JHQHUDO SXEOLF DQG FXVWRPHUUHODWHG
                         3URWHFWHG 'DWD DUH FRQVLGHUHG +LJKO\ &RQILGHQWLDO 0DWHULDO DQG VKDOO EH GHHPHG
                         ³$77251(<6¶ (<(6 21/<´
                                      F     3URWHFWHG 'DWD VKDOO UHIHU WR DQ\ LQIRUPDWLRQ WKDW D SDUW\ EHOLHYHV LQ
                         JRRG IDLWK WR EH VXEMHFW WR IHGHUDO VWDWH RU IRUHLJQ GDWD SURWHFWLRQ ODZV RU RWKHU SULYDF\
                         REOLJDWLRQV ([DPSOHV RI VXFK GDWD SURWHFWLRQ ODZV LQFOXGH EXW DUH QRW OLPLWHG WR 7KH
                         *UDPP/HDFK%OLOH\ $FW  86&   HW VHT ILQDQFLDO LQIRUPDWLRQ  DQG 7KH
                         +HDOWK ,QVXUDQFH 3RUWDELOLW\ DQG $FFRXQWDELOLW\ $FW DQG WKH UHJXODWLRQV WKHUHXQGHU 
                         &)5 3DUW  DQG 6XESDUWV $ DQG ( RI 3DUW  PHGLFDO LQIRUPDWLRQ  &HUWDLQ
                         3URWHFWHG 'DWD PD\ FRPSHO DOWHUQDWLYH RU DGGLWLRQDO SURWHFWLRQV EH\RQG WKRVH DIIRUGHG
                         +LJKO\ &RQILGHQWLDO 0DWHULDO LQ ZKLFK HYHQW WKH SDUWLHV VKDOO PHHW DQG FRQIHU LQ JRRG
                         IDLWK DQG LI XQVXFFHVVIXO VKDOO PRYH WKH &RXUW IRU DSSURSULDWH UHOLHI
                                    ,I DQ\ SDUW\ VHHNV WR GHVLJQDWH DGGLWLRQDO GRFXPHQWV RU FDWHJRULHV RI
                         GRFXPHQWV SURGXFHG E\ DQ\ RWKHU SDUW\ DV &RQILGHQWLDO 0DWHULDO LW ZLOO EH WKH EXUGHQ
                         RI WKH SDUW\ VHHNLQJ SURWHFWHG VWDWXV WR PRYH IRU D &RXUW 2UGHU GHVLJQDWLQJ WKH PDWHULDOV
                         DV FRQILGHQWLDO DIWHU WKH SDUWLHV FRQIHU
                                    7KH SDUWLHV DJUHH WKDW VXFK &RQILGHQWLDO 0DWHULDO DV GHVFULEHG LQ SDUDJUDSK
                          VKRXOG EH JLYHQ WKH SURWHFWLRQ RI DQ RUGHU RI WKLV &RXUW WR SUHYHQW LQMXU\ WKURXJK
                         GLVFORVXUH WR SHUVRQV RWKHU WKDQ WKRVH SHUVRQV LQYROYHG LQ WKH SURVHFXWLRQ RU GHIHQVH RI
LITTLER M EN           .
      633 West
          63rd
    Los Angeles
         213.44            67,38/$7(' 3527(&7,9( 25'(5                       &DVH 1R FY0:) $*5[
                  Case 2:20-cv-02218-MWF-AGR Document 17 Filed 09/08/20 Page 3 of 10 Page ID #:124



                          WKLV OLWLJDWLRQ
                                      7R GHVLJQDWH LQIRUPDWLRQ DV FRQILGHQWLDO WKH SURGXFLQJ SDUW\ VKDOO PDUN
                          &RQILGHQWLDO 0DWHULDO ZLWK WKH OHJHQG ³&21),'(17,$/ ± 68%-(&7 72
                          3527(&7,9( 25'(5´ RU ³+,*+/< &21),'(17,$/ ± $77251(<6¶ (<(6
                          21/< ± 68%-(&7 72 3527(&7,9( 25'(5´ DQG VKDOO VXEPLW FRQILGHQWLDO
                          GLVFRYHU\ VXFK DV DQVZHUV WR LQWHUURJDWRULHV RU DQVZHUV WR UHTXHVWV IRU DGPLVVLRQV LQ
                          D VHSDUDWH GRFXPHQW VWDPSHG ZLWK WKH DSSURSULDWH OHJHQG 7KH 5HFHLYLQJ 3DUW\ PD\
                          PDNH FRSLHV RI &RQILGHQWLDO 0DWHULDO DQG VXFK FRSLHV VKDOO EHFRPH VXEMHFW WR WKH VDPH
                          SURWHFWLRQV DV WKH &RQILGHQWLDO 0DWHULDO IURP ZKLFK WKRVH FRSLHV ZHUH PDGH
                                       D    ,QIRUPDWLRQ RQ D GLVN RU RWKHU HOHFWURQLF IRUPDW PD\ EH GHVLJQDWHG
                         FRQILGHQWLDO E\ PDUNLQJ WKH VWRUDJH PHGLXP LWVHOI ZLWK WKH OHJHQG ³&21),'(17,$/
                         ± 68%-(&7 72 &21),'(17,$/,7< 25'(5´ RU ³+,*+/< &21),'(17,$/ ±
                         $77251(<6¶ (<(6 21/< ± 68%-(&7 72 &21),'(17,$/,7< 25'(5´ 7KH
                         5HFHLYLQJ 3DUW\ VKDOO PDUN DQ\ KDUGFRS\ SULQWRXWV DQG WKH VWRUDJH PHGLXP RI DQ\
                         SHUPLVVLEOH FRSLHV RI VXFK HOHFWURQLF PDWHULDO ZLWK WKH FRUUHVSRQGLQJ OHJHQG FRQWDLQHG
                         RQ WKH RULJLQDO DQG VXFK FRSLHV VKDOO EHFRPH VXEMHFW WR WKH VDPH SURWHFWLRQV DV WKH
                         &RQILGHQWLDO 0DWHULDO IURP ZKLFK WKRVH FRSLHV ZHUH PDGH
                                       E    ,QIRUPDWLRQ GLVFORVHG DW DQ\ GHSRVLWLRQ RI D SDUW\ WDNHQ LQ WKLV
                         DFWLRQ PD\ EH GHVLJQDWHG E\ WKH SDUW\ DV FRQILGHQWLDO E\ LQGLFDWLQJ RQ WKH UHFRUG DW WKH
                         GHSRVLWLRQ WKDW WKH LQIRUPDWLRQ LV FRQILGHQWLDO DQG VXEMHFW WR WKH SURYLVLRQV RI WKLV
                         2UGHU $OWHUQDWLYHO\ WKH SDUW\ PD\ GHVLJQDWH LQIRUPDWLRQ GLVFORVHG DW WKH GHSRVLWLRQ DV
                         FRQILGHQWLDO E\ QRWLI\LQJ WKH FRXUW UHSRUWHU DQG RWKHU SDUWLHV LQ ZULWLQJ ZLWKLQ ILIWHHQ
                           EXVLQHVV GD\V RI UHFHLSW RI WKH WUDQVFULSW RI WKH VSHFLILF SDJHV DQG OLQHV RI WKH
                         WUDQVFULSW ZKLFK DUH GHVLJQDWHG DV FRQILGHQWLDO 7KH SDUWLHV PD\ DJUHH WR D UHDVRQDEOH
                         H[WHQVLRQ RI WKH EXVLQHVVGD\ SHULRG IRU GHVLJQDWLRQ 'HVLJQDWLRQV RI WUDQVFULSWV ZLOO
                         DSSO\ WR DXGLR YLGHR RU RWKHU UHFRUGLQJV RI WKH WHVWLPRQ\ 'XULQJ VXFK EXVLQHVV
                         GD\ SHULRG WKH HQWLUH WUDQVFULSW VKDOO UHFHLYH FRQILGHQWLDO WUHDWPHQW 8SRQ VXFK
                         GHVLJQDWLRQ WKH FRXUW UHSRUWHU DQG HDFK SDUW\ VKDOO DIIL[ WKH ³&21),'(17,$/ ±
LITTLER M EN           .
      633 West
          63rd
    Los Angeles
         213.44            67,38/$7(' 3527(&7,9( 25'(5                      &DVH 1R FY0:) $*5[
                  Case 2:20-cv-02218-MWF-AGR Document 17 Filed 09/08/20 Page 4 of 10 Page ID #:125



                          68%-(&7 72 &21),'(17,$/,7< 25'(5´ RU ³+,*+/< &21),'(17,$/ ±
                          $77251(<6¶ (<(6 21/< ± 68%-(&7 72 &21),'(17,$/,7< 25'(5´´
                          OHJHQG WR WKH GHVLJQDWHG SDJHV DQG VHJUHJDWH WKHP DV DSSURSULDWH
                                       F     &RSLHV RI PDWHULDO GHVFULEHG LQ SDUDJUDSK  DERYH RU LQFRUSRUDWHG
                          LQWR SDUDJUDSK  E\ &RXUW 2UGHU DQG ZKLFK ZHUH SURGXFHG ZLWKRXW WKH GHVLJQDWLRQ RI
                          ³&21),'(17,$/ ± 68%-(&7 72 &21),'(17,$/,7< 25'(5´ RU ³+,*+/<
                          &21),'(17,$/          ±    $77251(<6¶          (<(6     21/<       ±    68%-(&7       72
                          &21),'(17,$/,7< 25'(5´ PD\ EH VR GHVLJQDWHG ODWHU LI WKH 3URGXFLQJ 3DUW\
                          IDLOHG WR PDNH VXFK GHVLJQDWLRQ DW WKH WLPH RI SURGXFWLRQ WKURXJK LQDGYHUWHQFH RU HUURU
                         ,I VXFK LQIRUPDWLRQ KDV EHHQ GLVFORVHG WR SHUVRQV QRW TXDOLILHG SXUVXDQW WR SDUDJUDSK 
                         EHORZ WKH SDUW\ ZKR GLVFORVHG VXFK LQIRUPDWLRQ VKDOO WDNH UHDVRQDEOH HIIRUWV WR UHWULHYH
                         SUHYLRXVO\ GLVFORVHG &RQILGHQWLDO 0DWHULDO DQG DGYLVH VXFK SHUVRQV WKDW WKH PDWHULDO LV
                         &RQILGHQWLDO
                                    3XUVXDQW WR )HGHUDO 5XOH RI (YLGHQFH  G  GLVFORVXUH LQFOXGLQJ
                         SURGXFWLRQ RI LQIRUPDWLRQ WKDW D SDUW\ RU QRQSDUW\ ODWHU FODLPV VKRXOG QRW KDYH EHHQ
                         GLVFORVHG EHFDXVH RI D SULYLOHJH LQFOXGLQJ EXW QRW OLPLWHG WR WKH DWWRUQH\FOLHQW
                         SULYLOHJH RU ZRUN SURGXFW GRFWULQH ³3ULYLOHJHG ,QIRUPDWLRQ´  VKDOO QRW FRQVWLWXWH D
                         ZDLYHU RI RU HVWRSSHO WR DQ\ FODLP RI DWWRUQH\FOLHQW SULYLOHJH DWWRUQH\ ZRUN SURGXFW
                         RU RWKHU JURXQG IRU ZLWKKROGLQJ SURGXFWLRQ DV WR ZKLFK WKH 3URGXFLQJ 3DUW\ ZRXOG EH
                         HQWLWOHG LQ WKH OLWLJDWLRQ RU DQ\ RWKHU IHGHUDO RU VWDWH SURFHHGLQJ 3XUVXDQW WR )HGHUDO
                         5XOH RI &LYLO 3URFHGXUH  E  % DQG )HGHUDO 5XOH RI (YLGHQFH  H  WKH 5HFHLYLQJ
                         3DUW\ KHUHE\ DJUHHV WR UHWXUQ VHTXHVWHU RU GHVWUR\ DQ\ 3ULYLOHJHG ,QIRUPDWLRQ GLVFORVHG
                         RU SURGXFHG E\ WKH 3URGXFLQJ 3DUW\ XSRQ UHTXHVW ,I WKH 5HFHLYLQJ 3DUW\ UHDVRQDEO\
                         EHOLHYHV WKDW 3ULYLOHJHG ,QIRUPDWLRQ KDV EHHQ LQDGYHUWHQWO\ GLVFORVHG RU SURGXFHG WR LW
                         LW VKDOO SURPSWO\ QRWLI\ WKH 3URGXFLQJ 3DUW\ DQG VHTXHVWHU VXFK LQIRUPDWLRQ XQWLO
                         LQVWUXFWLRQV DV WR GLVSRVLWLRQ DUH UHFHLYHG 7KH IDLOXUH RI DQ\ SDUW\ WR SURYLGH QRWLFH RU
                         LQVWUXFWLRQV XQGHU WKLV 3DUDJUDSK VKDOO QRW FRQVWLWXWH D ZDLYHU RI RU HVWRSSHO WR DQ\
                         FODLP RI DWWRUQH\FOLHQW SULYLOHJH DWWRUQH\ ZRUN SURGXFW RU RWKHU JURXQG IRU
LITTLER M EN           .
      633 West
          63rd
    Los Angeles
         213.44            67,38/$7(' 3527(&7,9( 25'(5                      &DVH 1R FY0:) $*5[
                  Case 2:20-cv-02218-MWF-AGR Document 17 Filed 09/08/20 Page 5 of 10 Page ID #:126



                          ZLWKKROGLQJ SURGXFWLRQ DV WR ZKLFK WKH 3URGXFLQJ 3DUW\ ZRXOG EH HQWLWOHG LQ WKH
                          OLWLJDWLRQ RU DQ\ RWKHU IHGHUDO RU VWDWH SURFHHGLQJ 7KLV SURYLVLRQ LV GHVLJQHG WR
                          IRUHFORVH DQ\ DUJXPHQWV WKDW E\ PDNLQJ VXFK SURGXFWLRQ WKH SURGXFWLRQ RI &RQILGHQWLDO
                          0DWHULDOV VXEMHFW WR D OHJDOO\ UHFRJQL]HG FODLP RI SULYLOHJH LQFOXGLQJ ZLWKRXW OLPLWDWLRQ
                          WKH DWWRUQH\FOLHQW SULYLOHJH ZRUNSURGXFW GRFWULQH RU RWKHU DSSOLFDEOH SULYLOHJH
                                       D      ZDV QRW LQDGYHUWHQW E\ WKH 3URGXFLQJ 3DUW\
                                       E       WKDW WKH 3URGXFLQJ 3DUW\ GLG QRW WDNH UHDVRQDEOH VWHSV WR SUHYHQW
                          WKH GLVFORVXUH RI SULYLOHJHG 'RFXPHQWV
                                       F      WKDW WKH 3URGXFLQJ 3DUW\ GLG QRW WDNH UHDVRQDEOH RU WLPHO\ VWHSV
                         WR UHFWLI\ VXFK 'LVFORVXUH DQGRU
                                      G       WKDW VXFK 'LVFORVXUH DFWV DV D ZDLYHU RI DSSOLFDEOH SULYLOHJHV RU
                         SURWHFWLRQV DVVRFLDWHG ZLWK VXFK 'RFXPHQWV
                               7KLV SURYLVLRQ VKDOO EH LQWHUSUHWHG WR SURYLGH WKH PD[LPXP SURWHFWLRQ DOORZHG
                         E\ )HGHUDO 5XOH RI (YLGHQFH )5(  DQG VKDOO EH HQIRUFHDEOH DQG JUDQWHG IXOO IDLWK
                         DQG FUHGLW LQ DOO RWKHU VWDWH DQG IHGHUDO SURFHHGLQJV E\  86 &RGH   ,Q WKH HYHQW
                         RI DQ\ VXEVHTXHQW FRQIOLFW RI ODZ WKH ODZ WKDW LV PRVW SURWHFWLYH RI SULYLOHJH DQG ZRUN
                         SURGXFW VKDOO DSSO\ 1RWKLQJ FRQWDLQHG KHUHLQ LV LQWHQGHG WR RU VKDOO VHUYH WR OLPLW D
                         3DUW\¶V ULJKW WR FRQGXFW D UHYLHZ RI GRFXPHQWV (6, RU LQIRUPDWLRQ LQFOXGLQJ PHWDGDWD
                         IRU UHOHYDQFH UHVSRQVLYHQHVV DQGRU VHJUHJDWLRQ RI SULYLOHJHG DQGRU SURWHFWHG
                         LQIRUPDWLRQ EHIRUH SURGXFWLRQ
                                    $Q\ &RQILGHQWLDO 0DWHULDO DQG WKH LQIRUPDWLRQ FRQWDLQHG WKHUHLQ VKDOO EH
                         GLVFORVHG RQO\ WR WKH &RXUW LWV VWDII LQFOXGLQJ MXGJHV FRPPLVVLRQHUV UHIHUHHV MXURUV
                         DQG RWKHU &RXUW SHUVRQQHO FRXQVHO RI UHFRUG FRXQVHO¶V VWDII SHUVRQQHO HPSOR\HHV RI D
                         SDUW\ WR ZKRP GLVFORVXUH LV QHFHVVDU\ LQ FRQQHFWLRQ ZLWK WKH SUHSDUDWLRQ IRU WULDO RU
                         DSSHDO RI WKLV DFWLRQ DQG DQ\ ZLWQHVVHV LQ WKH FDVH LQFOXGLQJ FRQVXOWLQJ DQG WHVWLI\LQJ
                         H[SHUWV DV PD\ IURP WLPH WR WLPH UHDVRQDEO\ EH QHFHVVDU\ LQ SURVHFXWLRQ RU GHIHQVH RI
                         WKLV DFWLRQ &RQILGHQWLDO 0DWHULDO VKDOO QRW EH GLVFORVHG WR DQ\ RXWVLGH H[SHUWV RU
                         FRQVXOWDQWV ZKR DUH FXUUHQW RU IRUPHU HPSOR\HHV RU FXUUHQW RU IRUPHU FRQVXOWDQWV RI D
LITTLER M EN           .
      633 West
          63rd
    Los Angeles
         213.44            67,38/$7(' 3527(&7,9( 25'(5                      &DVH 1R FY0:) $*5[
                  Case 2:20-cv-02218-MWF-AGR Document 17 Filed 09/08/20 Page 6 of 10 Page ID #:127



                          GLUHFW FRPSHWLWRU RI DQ\ SDUW\ QDPHG LQ WKH OLWLJDWLRQ &RXQVHO VKDOO DGYLVH DOO SHUVRQV
                          WR ZKRP &RQILGHQWLDO 0DWHULDO LV GLVFORVHG SXUVXDQW WR WKLV 2UGHU RI WKH H[LVWHQFH RI
                          WKLV 2UGHU DQG VKDOO SURYLGH DOO VXFK SHUVRQV RWKHU WKDQ WKH &RXUW DQG LWV VWDII ZLWK D
                          FRS\ RI WKLV 2UGHU &RXQVHO DOVR VKDOO UHTXLUH DOO SHUVRQV H[FHSW WKH &RXUW LWV VWDII WKH
                          SDUWLHV FRXQVHO RI UHFRUG DQG FRXQVHO¶V VWDII SHUVRQQHO WR H[HFXWH WKH $IILGDYLW
                          DWWDFKHG DV ([KLELW $ SULRU WR WKH GLVFORVXUH RI &RQILGHQWLDO 0DWHULDO ,W VKDOO EH WKH
                          REOLJDWLRQ RI FRXQVHO XSRQ OHDUQLQJ RI DQ\ EUHDFK RU WKUHDWHQHG EUHDFK RI WKLV
                          &RQILGHQWLDOLW\ 2UGHU WR SURPSWO\ QRWLI\ FRXQVHO IRU WKH 3URGXFLQJ 3DUW\ RI VXFK
                          EUHDFK RU WKUHDWHQHG EUHDFK &RXQVHO VKDOO QRW RWKHUZLVH RIIHU RU SHUPLW GLVFORVXUH RI
                         DQ\ &RQILGHQWLDO 0DWHULDO LWV FRQWHQWV RU DQ\ SRUWLRQ RU VXPPDU\ WKHUHRI 'LVSXWHV
                         FRQFHUQLQJ WKH FRQILGHQWLDO QDWXUH RI VXFK PDWHULDOV VKDOO EH UHVROYHG E\ WKH &RXUW XSRQ
                         PRWLRQ SULRU WR GLVVHPLQDWLRQ RI DQ\ &RQILGHQWLDO 0DWHULDO
                                    3HUVRQV KDYLQJ NQRZOHGJH RI &RQILGHQWLDO 0DWHULDO DQG LQIRUPDWLRQ GXH
                         WR WKHLU SDUWLFLSDWLRQ LQ WKH FRQGXFW RI WKLV OLWLJDWLRQ VKDOO XVH VXFK NQRZOHGJH DQG
                         LQIRUPDWLRQ IRU WKDW SXUSRVH RQO\ DQG RQO\ DV SHUPLWWHG KHUHLQ DQG VKDOO QRW GLVFORVH
                         VXFK &RQILGHQWLDO 0DWHULDO WKHLU FRQWHQWV RU DQ\ SRUWLRQ RU VXPPDU\ WKHUHRI WR DQ\
                         SHUVRQ V QRW LQYROYHG LQ WKH FRQGXFW RI WKLV OLWLJDWLRQ ,I DQ\ SHUVRQ KDYLQJ DFFHVV WR
                         WKH &RQILGHQWLDO 0DWHULDO KHUHLQ VKDOO YLRODWH WKLV 2UGHU KHVKH PD\ EH VXEMHFW WR
                         VDQFWLRQV E\ WKH &RXUW
                                    7KH SURYLVLRQV RI WKLV &RQILGHQWLDOLW\ 2UGHU VKDOO QRW DIIHFW DQG WKLV 2UGHU
                         GRHV QRW OLPLW WKH XVH RU DGPLVVLELOLW\ RI &RQILGHQWLDO 0DWHULDO RU UHIHUHQFHV WR WKDW
                         PDWHULDO DV HYLGHQFH DW WULDO RU GXULQJ D KHDULQJ RU VLPLODU SURFHHGLQJ LQ WKLV DFWLRQ RU
                         DV SDUW RI WKH UHFRUG RQ DSSHDO SURYLGHG WKDW HLWKHU SDUW\ PD\ VHHN DQ DSSURSULDWH &RXUW
                         2UGHU WR SURWHFW &RQILGHQWLDO 0DWHULDO
                                   1RWKLQJ LQ WKLV &RQILGHQWLDOLW\ 2UGHU VKDOO EH GHHPHG WR SUHFOXGH DQ\
                         SDUW\ RU LQWHUHVWHG PHPEHU RI WKH SXEOLF IURP VHHNLQJ DQG REWDLQLQJ RQ DQ DSSURSULDWH
                         VKRZLQJ D PRGLILFDWLRQ RI WKLV 2UGHU LQFOXGLQJ DGGLWLRQDO SURWHFWLRQ ZLWK UHVSHFW WR
                         FRQILGHQWLDOLW\ RI PDWHULDO RU WKH UHPRYDO RI D FRQILGHQWLDO GHVLJQDWLRQ 6KRXOG FRXQVHO
LITTLER M EN           .
      633 West
          63rd
    Los Angeles
         213.44            67,38/$7(' 3527(&7,9( 25'(5                        &DVH 1R FY0:) $*5[
                  Case 2:20-cv-02218-MWF-AGR Document 17 Filed 09/08/20 Page 7 of 10 Page ID #:128



                          RU DQ LQWHUHVWHG PHPEHU RI WKH SXEOLF GLVDJUHH ZLWK DQ\ GHVLJQDWLRQ RI PDWHULDO DV
                          FRQILGHQWLDO KH RU VKH ILUVW VKDOO DWWHPSW WR UHVROYH VXFK GLVSXWH ZLWK WKH SDUWLHV¶ FRXQVHO
                          DQG LI XQVXFFHVVIXO DSSO\ WR WKH &RXUW IRU D GHWHUPLQDWLRQ DV WR ZKHWKHU WKH PDWHULDO
                          RU LQIRUPDWLRQ VKRXOG UHPDLQ GHVLJQDWHG DV &RQILGHQWLDO 0DWHULDO 3HQGLQJ UHVROXWLRQ
                          RI DQ\ FKDOOHQJHV WKH PDWHULDO DW LVVXH VKDOO FRQWLQXH WR EH WUHDWHG DV &RQILGHQWLDO
                          0DWHULDO XQWLO RUGHUHG RWKHUZLVH E\ WKH &RXUW
                                    7KH UHVWULFWLRQV VHW IRUWK LQ DQ\ RI WKH SUHFHGLQJ SDUDJUDSKV VKDOO QRW DSSO\
                          WR LQIRUPDWLRQ RU PDWHULDO WKDW ZDV LV RU EHFRPHV SXEOLF NQRZOHGJH LQ D PDQQHU RWKHU
                          WKDQ E\ YLRODWLRQ RI WKLV 2UGHU
                                   :LWKRXW ZULWWHQ SHUPLVVLRQ IURP WKH 3URGXFLQJ 3DUW\ RU FRXUW RUGHU
                         VHFXUHG DIWHU DSSURSULDWH QRWLFH WR DOO LQWHUHVWHG SHUVRQV D 3DUW\ PD\ QRW ILOH LQ WKH
                         SXEOLF UHFRUG LQ WKLV DFWLRQ DQ\ &RQILGHQWLDO 0DWHULDO $ 3DUW\ WKDW VHHNV WR ILOH XQGHU
                         VHDO DQ\ &RQILGHQWLDO 0DWHULDO PXVW FRPSO\ ZLWK &HQWUDO 'LVWULFW RI &DOLIRUQLD /RFDO
                         5XOH  &RQILGHQWLDO 0DWHULDO PD\ RQO\ EH ILOHG XQGHU VHDO LQ D PDQQHU SUHVFULEHG
                         E\ WKH &RXUW IRU VXFK ILOLQJV
                                   ,Q WKH HYHQW &RQILGHQWLDO 0DWHULDOV RU SRUWLRQV RI WUDQVFULSWV DUH VHDOHG DV
                         FRQILGHQWLDO E\ WKH &RXUW DV GHVFULEHG LQ SDUDJUDSK  DERYH WKH\ VKDOO EH ILOHG LQ
                         DQ HQYHORSH EHDULQJ WKH IROORZLQJ GHVLJQDWLRQ ZKHQ GHSRVLWHG
                  
                                                               &21),'(17,$/
                  
                                        ,1 $&&25'$1&( :,7+ 7+( &21),'(17,$/,7<
                  
                                        25'(5 2) 7+( &2857 7+( &217(176 2) 7+,6
                  
                                        (19(/23( 6+$// %( 75($7(' $6 &21),'(17,$/
                  
                                        $1' 0867 127 %( 6+2:1 72 $ 3(5621 27+(5
                  
                                        7+$1 7+( &2857 $77251(<6 ,1 7+,6 &$6( 25
                  
                                        72 3(56216 $66,67,1* 7+26( $77251(<6
                  
                                     7KLV 2UGHU VKDOO FRQWLQXH WR EH ELQGLQJ WKURXJKRXW DQG DIWHU WKH FRQFOXVLRQ
                  
                           RI WKLV OLWLJDWLRQ LQFOXGLQJ DOO DSSHDOV 8SRQ VHWWOHPHQW RU ILQDO DGMXGLFDWLRQ LQFOXGLQJ
                  
LITTLER M EN           .
      633 West
          63rd
    Los Angeles
         213.44            67,38/$7(' 3527(&7,9( 25'(5                        &DVH 1R FY0:) $*5[
                  Case 2:20-cv-02218-MWF-AGR Document 17 Filed 09/08/20 Page 8 of 10 Page ID #:129



                          WKH H[SLUDWLRQ RU H[KDXVWLRQ RI DOO ULJKWV WR DSSHDO RU SHWLWLRQV IRU H[WUDRUGLQDU\ ZULWV
                          HDFK 3DUW\ WR ZKRP ³&RQILGHQWLDO´ RU ³+LJKO\ &RQILGHQWLDO ± $WWRUQH\V¶ (\HV 2QO\´
                          PDWHULDOV ZHUH SURGXFHG VKDOO DW WKH UHTXHVW RI WKH 3URGXFLQJ 3DUW\ SURPSWO\ GHVWUR\
                          DOO GRFXPHQWV LWHPV RU GDWD UHFHLYHG LQFOXGLQJ EXW QRW OLPLWHG WR FRSLHV RU VXPPDULHV
                          WKHUHRI LQ WKH SRVVHVVLRQ RU FRQWURO RI DQ\ H[SHUW RU HPSOR\HH :LWKLQ  GD\V RI WKH
                          3URGXFLQJ 3DUW\¶V UHTXHVW WKH 5HFHLYLQJ 3DUW\ VKDOO VXEPLW D ZULWWHQ FHUWLILFDWLRQ WR WKH
                          3URGXFLQJ 3DUW\ WKDW  FRQILUPV WKH GHVWUXFWLRQGHOHWLRQ RI DOO &RQILGHQWLDO 0DWHULDO
                          LQFOXGLQJ DQ\ FRSLHV RI &RQILGHQWLDO 0DWHULDOV SURYLGHG WR SHUVRQV UHTXLUHG WR H[HFXWH
                          ([KLELW $ $IILGDYLW  DQG  DIILUPV WKH 5HFHLYLQJ 3DUW\ KDV QRW UHWDLQHG DQ\ FRSLHV
                         DEVWUDFWV FRPSLODWLRQV VXPPDULHV RU DQ\ RWKHU IRUPDW UHSURGXFLQJ RU FDSWXULQJ DQ\ RI
                         WKH &RQILGHQWLDO 0DWHULDO 1RWZLWKVWDQGLQJ WKLV SURYLVLRQ FRXQVHO LV HQWLWOHG WR UHWDLQ
                         DQ\ DWWRUQH\ ZRUN SURGXFW
                                   ,I DQ\ SHUVRQ UHFHLYLQJ GRFXPHQWV FRYHUHG E\ WKLV 2UGHU LV VHUYHG ZLWK D
                         VXESRHQD RUGHU LQWHUURJDWRU\ RU GRFXPHQW RU FLYLO LQYHVWLJDWLYH GHPDQG FROOHFWLYHO\
                         D ³'HPDQG´ LVVXHG LQ DQ\ RWKHU DFWLRQ LQYHVWLJDWLRQ RU SURFHHGLQJ DQG VXFK 'HPDQG
                         VHHNV PDWHULDO WKDW ZDV SURGXFHG RU GHVLJQDWHG DV &RQILGHQWLDO 0DWHULDO E\ VRPHRQH
                         RWKHU WKDQ WKH 5HFHLYLQJ 3DUW\ WKH 5HFHLYLQJ 3DUW\ VKDOO JLYH SURPSW ZULWWHQ QRWLFH E\
                         KDQG RU HOHFWURQLF WUDQVPLVVLRQ ZLWKLQ ILYH  EXVLQHVV GD\V RI UHFHLSW RI VXFK 'HPDQG
                         WR WKH SDUW\ RU QRQSDUW\ ZKR SURGXFHG RU GHVLJQDWHG WKH PDWHULDO DV &RQILGHQWLDO
                         0DWHULDO DQG VKDOO REMHFW WR WKH SURGXFWLRQ RI VXFK PDWHULDOV RQ WKH JURXQGV RI WKH
                         H[LVWHQFH RI WKLV 2UGHU 7KH EXUGHQ RI RSSRVLQJ WKH HQIRUFHPHQW RI WKH 'HPDQG VKDOO
                         IDOO XSRQ WKH SDUW\ RU QRQSDUW\ ZKR SURGXFHG RU GHVLJQDWHG WKH PDWHULDO DV &RQILGHQWLDO
                         0DWHULDO 8QOHVV WKH SDUW\ RU QRQSDUW\ ZKR SURGXFHG RU GHVLJQDWHG WKH &RQILGHQWLDO
                         0DWHULDO REWDLQV DQ RUGHU GLUHFWLQJ WKDW WKH 'HPDQG QRW EH FRPSOLHG ZLWK DQG VHUYHV
                         VXFK RUGHU XSRQ WKH 5HFHLYLQJ 3DUW\ SULRU WR SURGXFWLRQ SXUVXDQW WR WKH 'HPDQG WKH
                         5HFHLYLQJ 3DUW\ VKDOO EH SHUPLWWHG WR SURGXFH GRFXPHQWV UHVSRQVLYH WR WKH 'HPDQG RQ
                         WKH 'HPDQG UHVSRQVH GDWH SURYLGHG VXIILFLHQW QRWLFH RI WKH 'HPDQG LV SURYLGHG
                         &RPSOLDQFH E\ WKH 5HFHLYLQJ 3DUW\ ZLWK DQ\ RUGHU GLUHFWLQJ SURGXFWLRQ SXUVXDQW WR WKH
LITTLER M EN           .
      633 West
          63rd
    Los Angeles
         213.44            67,38/$7(' 3527(&7,9( 25'(5                      &DVH 1R FY0:) $*5[
                  Case 2:20-cv-02218-MWF-AGR Document 17 Filed 09/08/20 Page 9 of 10 Page ID #:130



                          'HPDQG RI DQ\ &RQILGHQWLDO 0DWHULDO VKDOO QRW FRQVWLWXWH D YLRODWLRQ RI WKLV 2UGHU
                          1RWKLQJ LQ WKLV 2UGHU VKDOO EH FRQVWUXHG DV DXWKRUL]LQJ D SDUW\ WR GLVREH\ D ODZIXO
                          VXESRHQD LVVXHG LQ DQRWKHU DFWLRQ
                                    ,Q WKH HYHQW DGGLWLRQDO SDUWLHV MRLQ RU LQWHUYHQH LQ WKLV OLWLJDWLRQ WKH QHZO\
                          MRLQHG SDUW\ LHV VKDOO QRW KDYH DFFHVV WR &RQILGHQWLDO 0DWHULDO XQWLO LWVWKHLU FRXQVHO
                          KDV H[HFXWHG DQG DW WKH UHTXHVW RI DQ\ SDUW\ ILOHG ZLWK WKH &RXUW WKH DJUHHPHQW RI VXFK
                          SDUW\ LHV DQG VXFK FRXQVHO WR EH IXOO\ ERXQG E\ WKLV 2UGHU
                                    7KH SDUWLHV DJUHH WKDW QRWKLQJ LQ WKLV 2UGHU VKDOO EH GHHPHG WR OLPLW WKH
                          H[WHQW WR ZKLFK FRXQVHO IRU WKH SDUWLHV PD\ DGYLVH RU UHSUHVHQW WKHLU UHVSHFWLYH FOLHQWV
                         FRQGXFW GLVFRYHU\ SUHSDUH IRU WULDO SUHVHQW SURRI DW WULDO LQFOXGLQJ DQ\ GRFXPHQW
                         KHUHLQ RU RSSRVH WKH SURGXFWLRQ RU DGPLVVLELOLW\ RI DQ\ LQIRUPDWLRQ RU GRFXPHQWV
                         ZKLFK KDYH EHHQ UHTXHVWHG
                                   7KLV 2UGHU VKDOO UHPDLQ LQ IXOO IRUFH DQG HIIHFW XQWLO VXFK WLPH DV LW LV
                         PRGLILHG DPHQGHG RU UHVFLQGHG E\ WKH &RXUW
                               *RRG FDXVH DSSHDULQJ LW LV 62 25'(5('
                  
                         'DWH 6HSWHPEHU                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                 +21 $/,&,$ * 526(1%(5*
                                                                   81,7(' 67$7(6 0$*,675$7( -8'*(
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
LITTLER M EN           .
      633 West
          63rd
    Los Angeles
         213.44            67,38/$7(' 3527(&7,9( 25'(5                       &DVH 1R FY0:) $*5[
                  Case 2:20-cv-02218-MWF-AGR Document 17 Filed 09/08/20 Page 10 of 10 Page ID #:131



                                                                      ([KLELW $
                    
                                                                      $)),'$9,7
                                            0\          QDPH   LV   BBBBBBBBBBBBBBBBBBB           ,    OLYH      DW
                           BBBBBBBBBBBBBBBBBBBBBBBBBB , DP ZRUNLQJ RQ EHKDOI RU DW WKH GLUHFWLRQ DQG
                           HQJDJHPHQW RI BBBBBBBBBBBBBBBBBBBBBBBBBB
                                     , DP DZDUH WKDW D 6WLSXODWHG 3URWHFWLYH 2UGHU KDV EHHQ HQWHUHG LQ WKH PDWWHU
                           Fry-Gadberry v. Walmart Inc. &DVH 1R FY0:) SHQGLQJ LQ WKH &HQWUDO
                           'LVWULFW RI &DOLIRUQLD DQG D FRS\ WKHUHRI KDV EHHQ JLYHQ WR PH DQG , KDYH UHDG DQG
                          XQGHUVWDQG WKH SURYLVLRQV RI VDPH
                                    , DFNQRZOHGJH WKDW GRFXPHQWV DQG LQIRUPDWLRQ GHVLJQDWHG DV FRQILGHQWLDO
                          SXUVXDQW WR VXFK &RQILGHQWLDOLW\ 2UGHU ³&RQILGHQWLDO 0DWHULDOV´ DUH EHLQJ GLVFORVHG
                          WR PH RQO\ XSRQ WKH FRQGLWLRQ WKDW , DJUHH WR EH VXEMHFW WR WKH MXULVGLFWLRQ RI WKLV &RXUW
                          DQG WR WKDW 2UGHU , KHUHE\ DJUHH WR DELGH E\ VXFK 2UGHU VXEMHFW WR DOO SHQDOWLHV
                          SUHVFULEHG WKHUHLQ LQFOXGLQJ FRQWHPSW RI &RXUW IRU GLVREHGLHQFH RI VDLG 2UGHU ,
                          SURPLVH WKDW WKH GRFXPHQWV DQG LQIRUPDWLRQ JLYHQ FRQILGHQWLDO WUHDWPHQW XQGHU WKH
                          &RQILGHQWLDOLW\ 2UGHU HQWHUHG LQ WKLV FDVH ZLOO EH XVHG E\ PH RQO\ WR DVVLVW FRXQVHO IRU
                          WKH SDUWLHV LQ SUHSDULQJ IRU OLWLJDWLRQ RI WKH DERYHFDSWLRQHG PDWWHUV , XQGHUVWDQG WKDW
                          DQ\ XVH RI VXFK &RQILGHQWLDO 0DWHULDO LQ DQ\ PDQQHU FRQWUDU\ WR WKH SURYLVLRQV RI WKH
                          &RQILGHQWLDOLW\ 2UGHU ZLOO VXEMHFW PH WR WKH VDQFWLRQV RI WKLV &RXUW IRU FRQWHPSW
                                    , VKDOO QRW GLVFORVH QRU SHUPLW WR EH UHYLHZHG RU FRSLHG VDLG &RQILGHQWLDO
                          0DWHULDOV RU DQ\ LQIRUPDWLRQ GHULYHG IURP E\ DQ\ SHUVRQ RWKHU WKDQ WKH SDUWLHV DQG
                          FRXQVHO IRU WKH SDUWLHV RU PHPEHUV RI WKHLU VWDII
                   
                          'DWH BBBBBBBBBB                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                      >1DPH@
                             
                   
                   
LITTLER M EN            .
      633 West
          63rd
    Los Angeles
         213.44             67,38/$7(' 3527(&7,9( 25'(5                         &DVH 1R FY0:) $*5[
